 

 

1 . . 0
Case: 3:17-cv-00334-TMR Doc #: 14-11 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 29

 

Governor John Kasich

OHIO
CIrvIL RIGHTS
COMMISSION

G. Michael Payton
Executive Director

Commissioners

Leonard Hubert, Char

Lor Berarras

William W. Patmon, [II
Madhu Singh

Juan Cespedas

DAYTON

REGIONAL OFFICE
Point West Ill

3055 Kettering Blvd.
Suite 11]

Davton, OH 45439
(937) 285-6500 Phone
(888) 278-7101 Toll Free
(937) 285-6606 Fax
www. cre.Ghio. poy

 
   
 

2 .

March 16, 2017

Len Bazelak, City of Dayton Attorney
Law Dept. & Civil Division

101 West 3", Street

P.O. Box 22

Dayton, OH 45402

Kimberly A, Hill
19 Hawthorn Street
Dayton, OH 45402

LETTER OF DETERM INATION

Kimberly A. Hill y. City of Dayton-Police Department
(DAY) 76 (25715) 05262016; 224 2016 01977. C

SUMMARY OF ALLEGATIONS:

Charging Party filed an affidavit with the Ohio Civil Rights Commission alleging that Respondent
engaged in an unlawful discriminatory act. All jurisdictional requirements for filing a charge have been
met

FINDINGS OF FACT:

After receiving the charge, the Commission staff conducted an investigation into Charging Party’s
allegations against Respondent, During the investigation, the Commission gathered relevant
information. Based upon its investigation, the Commission found no information or records that would
raise an inference that Respondent unlawfu lly discriminated against Charging Party, Specifically, the
Commission was unable to prove that the Respondent had taken any adverse action against the Charging
Party because of a protected basis or in retaliation for having participated in a protected activity. The
Charging Party has been promoted several times during her tenure with the Respondent. The
Respondent revised its procedures for promotions or appointments for positions outside of the
bargaining unit and not subject to civil service, i.e. Major, Assistant Chief and Deputy Chief. The
Commission was unable to substantiate that the new procedures were developed and/or implemented to
prevent the Charging Party from applying for and/or being promoted to a Major’s position. The
Commission was unable ta Prove that the Respondent changed the educational requirement to disqualify
the Charging Party for the Major's position. The Charging Party did apply for the Major's position, met
the minimum qualifications, and went through the Assessment Center process as did other applicants.
The Charging Party was not considered the top candidate for the Major’s position. There is no
requirement that a posting has to be posted immediately after a vacancy. There is no automatic
entitlement to be promoted to the position of Major based upon seniority. The Major's Position is an
“unclassified” position, serving as an at-will employee. The Commission finds no credible information
supporting Charging Party's allegation of unlawful activity,

DECISION:
Based on the investigation conducted jn this matter, the Ohio Civil Rights Commission has determined
that there is NO PROBABLE CAUSE for the Commission to issue an administrative complaint

accusing Respondent of an unlawful discriminatory practice. Consequently, the Commission hereby
orders that this matter be DISMISSED,

FORTHE COM

ISSION
Tetley fs
Hale¥ Koss p

g Dayton Regional Director

CG: Chanda L. Brown, Esq.
sean L, Walton, Esq.

me ERE PET AGRE SiR MO le wre Popa &

J)

EXHIBIT
